Citation Nr: 0328566	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error in an October 
1946 rating decision that denied service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael J. McAndrews, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, that denied the benefit 
sought on appeal.  The appellant, the son of a veteran who 
had active service from October 1943 to October 1945 and who 
died in October 1945 during service, appealed the RO's 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In July 2001, the Board returned the 
case to the RO for additional development, following which 
the case was returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  A rating decision dated October 28, 1946, denied service 
connection for the cause of the veteran's death.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on October 28, 1946, or that the RO incorrectly applied 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The rating decision of October 28, 1946, which denied service 
connection for the cause of the veteran's death, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended that the October 28, 1946, rating decision, 
that denied service connection for the cause of the veteran's 
death, was clearly and unmistakably erroneous.  Simply put, 
the appellant does not believe that his father, a veteran 
whose awards included a Silver Star for valor in combat 
during World War II, committed suicide over an allegation of 
embezzlement of funds he was responsible for in connection 
with his service duties.  As such, the veteran's death would 
not be due to willful misconduct and service connection for 
the cause of the veteran's death should have been granted at 
the time of the October 1946 rating decision.

The appellant's position is that convincing evidence to 
support a conclusion that the veteran took his own life after 
misappropriating and gambling away funds is not, and was not 
of record at the time of the original decision.  In 
statements and testimony from the appellant, he suggests that 
either the veteran did not commit suicide, or that his death 
was the result of what is now referred to as post-traumatic 
stress disorder and homesickness.  The appellant and his 
attorney have requested that the VA undertake various forms 
of developmental assistance to obtain Government records, 
including the complete records of the CID [Criminal 
Investigation Division] investigation of the veteran's death, 
the actual autopsy report and the purported handwritten 
suicide note.

As a preliminary matter, however, the Board is required to 
address the Veterans Claims Assistance Act of 2000 (VCAA) 
that became law in November 2000.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  However, the claim now 
before the Board is a legal challenge to a prior RO decision 
and does not involve acquiring or submitting any additional 
evidence since any clear and unmistakable error must be based 
on the record and law that existed at the time of that 
decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
clear and unmistakable error (CUE) claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Principi, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Lastly, 
the Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App.412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The evidence that was of record at the time of the October 
1946 rating decision consisted primarily of a Report of 
Investigation conducted by the United States Army into the 
death of the veteran.  That investigation revealed that the 
veteran died of a gunshot wound to the head that was 
concluded to have been self-inflicted.  Pertinent findings 
included that the veteran was not under the influence of 
intoxicants or drugs and that intoxicants or drugs were not 
the proximate cause of the veteran's death.  It was also 
determined that the veteran was not exercising reasonable 
care for his own safety and that he was mentally sound.  
Significantly, the Report of Investigation concluded that the 
veteran's death was not in the line of duty and was due to 
his own willful misconduct.  

Accompanying the Report of Investigation were items listed on 
the Report as exhibits A through I.  Exhibit D was a true 
copy of a signed note found with the veteran addressed to his 
Commanding Officer which stated that:  "I have stolen the PX 
funds for the last PX which we drew and have gambled them 
away.  I hope you will not have any trouble over it as the 
responsibility is all mine.  This is the best way out for 
everybody."  An affidavit from the veteran's Commanding 
Officer, Exhibit F, relates information concerning the amount 
of monies the veteran was responsible for in connection with 
a PX account and the fact that on the date of the veteran's 
death the Inspector General had begun an investigation of the 
company's property book.  Two affidavits, G and E were from 
individuals who had gambled with the veteran.  Lastly, a 
statement of the findings of a CID investigation, Exhibit I, 
concluded that the veteran died of a self-inflicted bullet 
wound that was precipitated by his having lost, by gambling, 
$1,163.83 of PX funds for which he was custodian.

Based on that evidence, the RO determined in the October 1946 
rating decision that the veteran's death was a suicide as a 
result of a self-inflicted gunshot wound while he was 
mentally sound and that it was the result of his own willful 
misconduct.  As such, service connection for the cause of the 
veteran's death was denied.  The veteran's surviving spouse 
at the time, the appellant's mother and the claimant at the 
time of the October 1946 rating decision, was notified of 
that determination and of her appellate rights by letter 
dated in November 1946.  She did not appeal that decision.

The appellant has indicated that the evidence considered by 
the RO in 1946 was not complete.  For example, that the 
actual suicide note was not of record so as to permit 
handwriting analysis, and that only a summary of the autopsy 
report was considered.  The appellant requested assistance in 
obtaining various items of evidence.  However, in connection 
with October 1946 rating decision the RO requested 
information from the appropriate service department 
concerning the facts and circumstances of the veteran's death 
and was provided the official Report of Investigation and 
associated exhibits, all of which were and are associated 
with the claims file.  

What the appellant is essentially contending is that the 
record considered by the RO in 1946 was an incomplete record 
and that the RO breached a duty to assist the appellant's 
mother in obtaining further evidence.  Unfortunately, the 
appellant has in no way demonstrated that the record was not 
factually correct or that incorrect facts were before the RO.  
Although the appellant has suggested that the veteran's death 
may have had its origin in a psychiatric cause or even at the 
hands of others, he has presented no persuasive evidence to 
support such allegations; his search for evidence to support 
his contentions by means of requesting further development 
has not produced evidence that the correct facts were not 
before VA at the time of the prior adjudication.  While the 
Board acknowledges that there must have been other items of 
evidence not included in the official Report of Investigation 
provided to the RO by the service department, for example, 
the actual signed suicide note, the exhibits included in the 
evidence provided to the RO was a "true copy" of the suicide 
note.  The RO then, and the Board now, has no reason to doubt 
the accuracy of the evidence provided by the service 
department.  The Board notes further to the extent that the 
appellant's contentions regarding the motivation for the 
veteran's suicide may be construed as a disagreement with the 
manner in which the prior adjudicator weighed the facts in 
this case, such allegations may not serve as a basis for a 
finding of CUE in a prior decision.  Any evidence submitted 
in this regard accordingly would not be relevant to such a 
claim.  

Finally, "[w]hile as true that an incomplete record may 
ultimately lead to an incorrect determination, it cannot be 
said that incomplete record is also an incorrect record.  If 
the facts contained in the record are correct, it is not 
erroneous, although not embodying all of the relevant facts.  
Rather, an incomplete record is just that--incomplete.  It 
allows for further development of facts and law to advance 
the veteran's claim.  'New or recently developed facts or 
changes in the law subsequent to the original adjudication 
may provide grounds for reopening a case or for a de novo 
review but they do not provide a basis for revising a finally 
decided case.' [Citation omitted].  Thus, an incomplete 
record, factually correct in all other respects, is not 
clearly and unmistakably erroneous. . . . In short, the VA's 
breach of the duty to assist cannot form a basis for a claim 
CUE because such a breach creates only an incomplete rather 
than an incorrect record."  Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994).

The appellant has also not demonstrated that the RO failed to 
apply the correct statutory or regulatory provisions to the 
evidence then of record.  Indeed, the appellant does not 
appear to dispute that if the veteran did, in fact, take his 
own life as a result of misappropriating funds and gambling 
those funds away that his death would be considered the 
result of willful misconduct and not in the line of duty, 
thereby precluding the grant of service connection for the 
cause of the veteran's death.  The law in effect then, as 
now, requires that an injury or death occur in the line of 
duty for service connection to be granted.  See 38 C.F.R. 
§§ 2.1065, 2.1066 (1944); c.f. 38 C.F.R. § 3.301 (2003).

Simply put, the appellant's efforts appear to be directed at 
obtaining evidence to discredit the conclusion of the 
official Report of Investigation issued in connection with 
the veteran's death.  Such efforts are more appropriate in a 
claim to reopen a previously denied claim and obtain a 
de novo review on the merits.  The appellant has in no way 
demonstrated that the correct law was not applied to the 
correct facts, in this case, the official Report of 
Investigation provided to the RO at the time the 1946 rating 
decision was rendered.  The Board finds that the October 1946 
rating decision that denied service connection for the cause 
of the veteran's death was not clearly and unmistakably 
erroneous.  Accordingly, the appeal is denied.


ORDER

The RO's October 1946 rating decision was not clearly and 
unmistakably erroneous in denying service connection for the 
cause of the veteran's death, and the appeal is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

